Title: From George Washington to William Livingston, 22 February 1778
From: Washington, George
To: Livingston, William



Sir,
Head Quarters Valley Forge February 22. 1778

Your favour of the 16th instant came duly to hand.
I cannot but be highly sensible of the fresh proofs given of that zeal which yourself in particular and the State of New Jersey in general, have so uniformly manifested in the common cause, and of the polite regard you have in repeated instances, shown to my applications. I lament the additional load of business heaped upon you from the sources you mention, and earnestly hope that painful experience will teach us so to correct our former mistakes and reform past abuses as to lighten the burden of those whose whole time and attention are devoted to the execution of their duty and the service of the public.
I feel with you the absolute necessity of calling forth the united efforts of these states, to releive our wants, and prevent in future a renewal of our distresses; and the impossibility of answering these purposes by partial exertions. Nothing on my part has been or will be omitted that may in the least tend to put our affairs upon this only footing, on which they can have any stability or success.
I shall be obliged to your Excellency to send immediately to camp

the troop of horse, you can spare. I have the honor to be with great regard—Sir Your most Obedt servant
P.S. In terms similar to those Addressed to you in my late letters, have I called upon Connecticut, New York Maryland & Virginia for aid, in these our days of distress; but nothing less than a change in the system can effect a radical cure of the evils we labor under at present.
